Citation Nr: 1533858	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  06-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cervical spine disability to include fused vertebrae and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to July 1970, and from February 1986 to August 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas dated in May 2005. 

In August 2010, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) in order to afford the Veteran a hearing as he requested.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  The claim was then Remanded by the Board in July 2012, May 2013 and May 2014 to the AOJ for necessary development.  The claim has been returned to the Board for appellate review. 

The issues of increased rating for hearing loss, and service connection for mobility loss, arthritis, as well as loss of use of the right foot and left hand, have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Veteran filed a notice of disagreement (NOD) with the issue of entitlement to special home adaptation grant and the effective date of a dependency award that have been recognized by the AOJ.  As the RO has acknowledged receipt of these NODs, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Additional action is pending and Manlincon is not applicable in this case as to the claims.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system. 


FINDINGS OF FACT

1.  The Veteran has a congenital defect of the cervical spine, which is objectively demonstrated on 2004 imaging reports as congenital fusion C5 and C6, and which was not worsened in service by a superimposed disease or injury.

2.  The Veteran's acquired cervical spine disability, degenerative disc disease at C3-C4 and C5-C7, also objectively demonstrated on August 2004 imaging reports, and arthritis, was not first shown during service or for many years after discharge from service and is consistent with age; it is not superimposed on a congenital defect and it is not otherwise etiologically related to service.


CONCLUSION OF LAW

A disability of the cervical spine was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.9 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in August 2010 for a hearing, then in July 2012, May 2013 and May 2014.  

Hearing was conducted in February 2011.  The Board's subsequent remands instructed the RO to conduct examinations and obtain clarifying opinions at to the etiology of the Veteran's current cervical spine disability.  

VA examination was conducted in December 2012, with addenda reports dated in June 2013, December 2013 and January 2015.  The Board finds that these reports, in combination, are adequate inasmuch as they address the medical questions relevant to this matter as set forth by the Board.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This claim was filed in September 2003 and initially denied in May 2005.  In a March 2005 letter, the Veteran was advised of the evidence and information necessary to substantiate his claim and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the May 2005 rating decision now on appeal.  Thereafter, in an August 2007 VA letter related to another claim, the Veteran was provided notice as to degree of disability and effective date of benefits where a claim is granted, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim has since been readjudicated multiple times.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, VA treatment records and records identified by the Veteran, including those from Brooke Army Medical Center (BAMC) as well as Social Security Administration (SSA) information, with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded multiple VA examinations for the issue on appeal.  The most recent examination reports are dated December 2012, June/December 2013 (same report) and January 2015.  These together constitute adequate medical opinions as  they are based on sound medical principles and accompanied by  rationale.  The Board finds the January 2015 report particularly extensive and notes it is authored by the same examiner who reviewed the file in 2012 and 2013.  This examiner reviewed the claims file, and answered all questions posed, opining as to the likely etiology of the cervical spine disability.  The examiner also determined that part of the Veteran's disability was a congenital defect (and not disease) based on imaging findings, and opined that the current cervical disability including DDD of the cervical spine was not superimposed on a congenital defect.  The examiner addressed all of the possible theories of entitlement to service connection, and explained a medical reason for his opinions and supported the opinions with objective findings in the record, a medical study results, the Veteran's statements both currently and in treatment records, and other findings in the record.  Although the Veteran has urged that the examination evidence is inadequate, the Board disagrees for these aforementioned reasons.  As a result, the Board finds that VA has complied with its duty to assist in terms of providing an examination.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issue on appeal.  It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to service connection for his claimed condition.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Service Connection

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In the absence of a superimposed disease or injury, congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran asserts that the current cervical spine condition began in service when he had neck pain and heard crunching sounds in his neck.  He stated generally that he did not complain in service because he felt it would not be in keeping with what was expected of him.  

Service treatment records do not show treatment for or complaints of cervical spine problems.  Medical examinations in January 1983, January 1986 and April 1997 are entirely negative for complaint, treatment for or diagnosis of such.  The April 1997 separation medical examination showed the neck and musculoskeletal system were normal on clinical evaluation.  

During follow-up treatment at BAMC for a stroke in August 2004, the Veteran underwent imaging of the neck to include X-rays owing to complaints of new left shoulder and back pain.  These showed congenital fusion of the cervical vertebrae 5 and 6 and degenerative discs at the C3-4, C5-6 disc spaces.  

A June 2005 statement from M.F.D., Major, USA, Family Nurse Practitioner at BAMC, provides as follows:

The purpose of this memorandum is to offer support for [the Veteran]'s request to gain service connection for his neck related complaints.  [The Veteran] has indicated that on numerous occasions while on active duty that he did have neck pain and a crunching sensation while doing the standard military sit-up.  Radiographs of the cervical spine show complete fusion of C5/C6 which is most likely congenital in nature.  Additionally, however he also has significant degenerative changes at multiple levels (C3/4, C5/6, C6/7) which are likely related to physical requirements of military service and were likely the cause of his prior neck-related complaints.  

Notably, this opinion lacks a rationale for the conclusion of a relationship.  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  That is not the case with this opinion.

In July 2012, the Board remanded this claim for examination, noting M.F.D.'s statements as well as the Veteran's testimony before the undersigned that he had cracking of his neck while doing calisthenics during service and had pain in the neck since service.  

The Veteran underwent VA examination of the spine in December 2012.  Based on his review and examination findings the examiner diagnosed degenerative disc disease C3-C4 and C5-C6 and no upper extremity radiculopathy.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service incident.  The examiner reported he could not find any encounter note or examination which provides weight to the Veteran's contentions.  To the contrary, he was able to find evidence on active duty during a sinus examination that there was no neck pathology.  He noted an exam dated December 30, 1997, showing the neck was supple with full range of motion and no lymphadenopathy.  There were other sinus exams with neck noted as normal on active duty.  The examiner also reported that the neck radiograph reports of congenital narrowing of the AP width of the C5 and C6 vertebral bodies.  He noted they are fused anteriorly and posteriorly.  He explained that this condition was existing at birth which he opined is the origin of the Veteran's neck problems and not the military.  The examiner also observed a April 28, 2006, [document] which notes a 63 year old who was s/p CVA with some residual left sided weakness chronic shoulder/neck pain (Post CVA syndrome) with depression.  He stated that this is the direct nexus to the neck complaint.  He summarized his conclusion as, "Current neck is not caused by or result of active duty."  

The Board remanded the claim in May 2013, seeking an additional medical opinion as to whether the Veteran's cervical fusion (1) constitutes a congenital defect and, if so, whether there is any additional disability due to a superimposed disease or injury during service, or (2) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression.  

The examiner provided an opinion in June 2013 as follows:  

The cervical spine radiograph August 31, 2004, clearly defines two processes.  Congenital fusion C5-C6. Degenerative disc disease at the other levels.  
   
Rationale: He has a congenital fusion at C5-C6 and little to no degenerative change.  He had DDD at all other levels appropriate for age.  This is SENSECENCE (age related) OVER fusion change C5-C6 which is different.  

Degenerative Joint Disease requires Joint space narrowing, sclerosis, osteophytes to classify as Degenerative or Osteoarthritis.  Because there is little change at the C5-C6 congenital fusion, little change has occurred over his 70 years of life.  Senescence change has occurred over time related all other levels.  So in summary he has both processes, one stationary and the other progressive.  
No injury found in record of this issue.  No aggravation found in record to support Chronicity.  The cervical spine DJD is a natural process.  

Opinion: Current cervical spine is not caused by or result of active duty.  

This opinion was re-issued and dated in December 2013.  

In remanding the case in May 2014, the Board observed that although the case had been returned to the examiner who provided an earlier examination for an addendum opinion on Remand, and the examiner deemed the Veteran's congenital cervical fusion stationary and thus a defect as opposed to a disease, the examiner failed to state whether the defect had a superimposed injury or disease in service that resulted in additional disability of the cervical spine as directed in the Remand.  

The case was thus remanded again for a determination as to whether the cervical fusion had a superimposed injury or disease in service that resulted in additional disability of the cervical spine.  

A report of examination dated in January 2015 from the examiner reflects a review of the claim and a recitation of the salient facts as reflected in the record and reported by the Veteran.  He opined that the condition was not related to service.  His rationale included reference to the Veteran's statements, the treatment record and his medical expertise with citations to source studies for support.  The opinion is detailed.  Under the circumstances, the Board reports the rationale in its entirety:  

Veteran states 
Returned to active duty age 42 years.
Veteran states "Doing all physical requirements when I had problems with neck i.e., heavy schedule of physical training test." Wife states commanding general had them out running 4 am.
He claims APFT running physical training three times a week every week contributory.
"I attended; "AIR ASSAULT SCHOOL ATTENDED AT FORT RUCKER."
"I Felt like I had arthritis at Fort Carson Colorado."
He believe time frame February 1986 to February 1987 was the period of arthritis.  
In June 1989 PCS to Fort Leavenworth. "I tried to make a claim 2007 and it just keeps appearing in my records."
[Veteran] states "Houston VBA compensation rating denied awards for the neck." 
No surgery, +++ injection (TREATING CRPS) LEFT SIDE STROKE RESIDUALS, no braces.
RATIONALE:
Active duty silent for complaints of the neck based on C&P exam December 04, 2012.
Veteran was seen January 19, 1999 ENT/WRAMC, April 30, 1996 and December 30, 1997 "No cervical spine issues."
His case file is silent for prior neck imaging.
Moving on to May 2004 veteran sustained CVA stroke and residuals. During his work up for his complaints of the left upper back and shoulder the imaging of the neck impression was congenital fusion C5 and C6. Also demonstrated by the image was DDD C3/4 and C6-C7. That means without complaint of a specific neck issue he had stroke residuals and not a complaint of mobile segment above and below the congenital fusion. 
In summary the fusion was there since birth and could never be an issue because the segment is immobile. Also the segments that are mobile are consistent with aging and were not at issue at the time of imaging disclosure. Many population studies demonstrate asymptomatic DDD.

In 1912 Maurice Klippel and André Feil described a syndrome that is now called Klippel-Feil syndrome (KFS). It is caused by a failure in the normal segmentation of the cervical vertebrae during the early weeks of fetal development. Features include a short neck, restricted mobility of the upper spine and a low hairline. [1] Any of the cervical vertebrae can be involved but the most common fusion is of C2-C3. There are three types of KFS: 1: autosomal dominant; caused by mutation in the GDF6 gene on chromosome 8q22. [2] 2: autosomal recessive; caused by mutation in the MEOX1 gene on chromosome 17q21. [3] C5-C6 fusion is more likely to be an autosomal recessive disorder. 3: autosomal dominant; caused by mutation in the GDF3 gene on chromosome 12p13. [4]
Classification
There are three types of cervical vertebral fusion: [5]
Type I is massive fusion of many cervical and upper thoracic vertebrae into bony blocks.
Type II is fusion at only one or two interspaces, although hemi vertebrae,
occipito-atlantal fusion and other anomalies might also occur.
Type III is both cervical fusion and lower thoracic or lumbar fusion.
An alternative classification has been proposed that is said to give a better
reflection of prognosis: [6]
Type I patients have a single congenitally fused cervical segment.
Type II patients have multiple noncontiguous, congenitally fused segments.
Type III patients have multiple contiguous, congenitally fused cervical segments.
In the review, 36% of patients had cervical spine-related symptoms and the majority had axial symptoms. Axial neck symptoms were highly associated with type I patients, whereas predominant radicular and myelopathic symptoms occurred in type II and type III patients.
The reported case of an isolated Klippel Feil syndrome with C5-C6 fusion on the cervical spine. It's the rarest form of congenital fused cervical vertebrae which is predisposed to the risk of spinal cord injury and neurologic problems. Although patients with Klippel-Feil syndrome are often asymptomatic, they may develop a number of spontaneous neurologic sequela as a result t of their bony anomalies. Axial neck symptoms were highly associated with Type I patients; whereas predominant radicular and myelopathic symptoms occurred in Type II and Type III patients. All these complications simulate an acute pathology. This classification system has promise for early detection for cervical spine-related symptoms (CSS).
The veteran was asymptomatic until known symptoms 2004 age 62 which makes his symptoms strictly age related at the mobile segment above and below congenital segment.

Following this rationale, the examiner opined that the current neck finding in 2004 and reconciliation in 2012 imaging is not caused by or result of active duty.  No underlying active duty related issue exists.

The Board thus finds that the preponderance of the evidence is against the claim that the current cervical spine disability is related to service.  While the Veteran is certainly competent to state that he had neck pain in service, he is not competent to provide an opinion as to whether his current degenerative changes of the cervical spine are related to the pain he experienced in service or that his cervical fusion had a superimposed injury or disease in service that resulted in additional disability of the cervical spine.  This type of opinion requires expertise in medical knowledge because a diagnosis of arthritis is not capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

X-rays of the cervical spine from August 2004 first show the fusion and degenerative disease.  To the extent that there is arthritis, none was shown in service or within a year of service separation, and thus presumptive service connection based on 38 C.F.R. § 3.307, 3.309 is not warranted.  Moreover, as set forth in the combined rationales of the VA examiner's reports in December 2012, June 2013 and January 2015, the degenerative disc disease was not present for many years following service and is not otherwise shown to be related to service.  No chronic disease was shown in service or prior to 2004.  
The opinion of the VA examiner does in fact establish that the Veteran's fusion was static or a 'defect' as opposed to a 'disease'.  Thus, in the absence of a superimposed disease or injury, it is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c). 

In sum, the December 2012 through January 2015 examination reports are highly probative and carry the most weight in this case, with particular weight given to the June 2013 and January 2015 conclusions.  The examiner in 2013 and 2015 had the benefit of reviewing the entire record, which includes the STRs, numerous records from BAMC, the Veteran's statements regarding the onset of his neck pain, and all of the previous examinations of record addressing the cervical spine in addition to imaging of the cervical spine as noted above.  Based upon all of this evidence, the examiner found no relationship whatsoever between the cervical spine degenerative changes and service, and noted no superimposed disease or injury.  The January 2015 examination report was extremely thorough and supported with explanations citing scholarly medical data which allows the reasonable inference that there was no superimposed disease or injury.  

Although the Veteran reported to the undersigned and past examiners, that he has had neck pain in and since service, his statements are inconsistent with the objective findings which show no complaints or treatment for a neck disability until 2004 following his stroke.  While the Board initially deemed his testimony credible as noted in an earlier decision, a review of the totality of the evidence compels the Board to conclude that his assertions are not credible in this regard.  The record is replete with reference to negative findings regarding neck manifestations in service.  

In conclusion, based on the totality of the record, the evidence weighing against the claim carries far more probative value and credibility than the evidence in favor of the claim.  For these reasons, the preponderance of the evidence is against the claim and service connection for a cervical spine disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Service connection for cervical spine disability to include fused vertebrae and arthritis is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


